Citation Nr: 0207318	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  98-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
spina bifida occulta with injury to the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from February 1983 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran was scheduled for a hearing before a member of 
the Board at the RO in June 2001, but failed to appear.  A 
motion to reschedule his Travel Board hearing was granted in 
October 2001.  However, the veteran's representative 
contacted the RO in May 2002, stated that the veteran was 
willing to forgo the VA hearing process, and asked that the 
veteran's appeal be forwarded to the Board.  Therefore, the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's spina bifida occulta with injury to the 
lumbosacral spine is productive of severe limitation of the 
range of motion. 

2.  There is no evidence of fracture of the vertebra, 
ankylosis of the lumbar spine, or disc involvement. 


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for spina bifida 
occulta with injury to the lumbosacral spine have been met; 
the criteria for an evaluation in excess of 40 percent have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.20, 4.40, 4.59, 4.71a, Code 5292, 5295 (2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected back 
disability has increased in severity to such an extent that a 
higher evaluation is warranted.  He notes that he was 
recently involved in an automobile accident, which resulted 
in an increase in symptomatology of his service connected low 
back disability.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  In addition, the VA has obtained all 
VA and private medical records that have been identified by 
the veteran, and has afforded him two orthopedic examinations 
in conjunction with his claim.  The Board must conclude that 
the duties to notify and assist have been completed.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Any "error" to the veteran resulting from this 
decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for spina bifida occulta with injury to the lumbosacral spine 
was established in a November 1983 rating decision.  The 
spina bifida occulta was noted to be a congenital disability, 
but the evidence showed that it had been aggravated during 
active service.  He was assigned a 20 percent evaluation for 
this disability.  The 20 percent evaluation was decreased to 
the current 10 percent rating in an August 1985 rating 
decision, effective from December 1985.  

The rating code does not contain a listing for spina bifida 
occulta with injury to the lumbosacral spine.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
The veteran's disability has been evaluated by analogy to the 
rating code for lumbosacral strain.  

Severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  Symptomatology including muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position is evaluated as 20 percent 
disabling.  Characteristic pain on motion merits continuation 
of the 10 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Code 5295.  

The rating code for limitation of motion of the lumbar spine 
is also for consideration.  Severe limitation of motion of 
the lumbar spine is evaluated as 40 percent disabling.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  Slight limitation of motion is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5292.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes VA treatment records dated from August 
1995 to June 1996.  These records are negative for treatment 
of the veteran's back disability.  

Private medical records dated from August 1995 to February 
1996 are included in the claims folder.  An August 1995 X-ray 
study of the spine was negative.  The remaining records 
reveal that the veteran underwent physical therapy for 
several problems, including the low back.  His complaints 
included low back pain.  November 1995 records state that the 
veteran experienced bilateral spasms at L1.  

The veteran was afforded a VA examination of the spine in 
December 1997.  His back disability was noted to have 
gradually become symptom free following discharge from 
service until an automobile accident the previous year.  His 
current symptoms included pain in the low back and tightness.  
He sometimes experienced cramping when standing.  On 
examination, the veteran had a good rhythm in his lumbar 
spine, but would only flex to 30 degrees.  He was able to 
walk on his heels and toes and squat halfway down and return.  
His straight leg raising was positive at 80 degrees.  The 
veteran had good bulk in his thighs and calves, and muscle 
stretch reflexes were 2+ at the patellar tendon, the Achilles 
tendon, and the inner and outer hamstrings.  The impression 
was low back pain without neurologic deficit.  

The veteran underwent a VA fee basis examination of his back 
in January 2000.  The claims folder was reviewed by the 
examiner.  The veteran was said to have experienced chronic 
back pain since discharge from service, which had been 
aggravated by a motor vehicle accident two years prior to the 
examination.  He currently complained of lower back pain 
without radiation into the lower extremities.  On 
examination, the veteran was in no acute distress.  He had a 
normal gait, but could not touch his toes on forward bending.  
His lumbosacral spine showed flexion to 15 degrees, extension 
to 5 degrees, and right and left lateral flexion to 5 
degrees.  There was no spasm or deformity of the back.  
Neurological testing in the lower extremities showed active 
and symmetrical deep tendon reflexes, normal muscle strength, 
a normal sensory examination, and negative straight leg 
raising bilaterally.  The diagnosis was chronic lumbosacral 
strain.  The examiner opined that the veteran showed rather 
prominent stiffness and limitation of motion on his lower 
back examination, but that the limitation of motion was 
probably excessive and not consistent with the severity of 
the lumbosacral strain.  It was impossible to determine the 
reason for his limited motion, but pain, fatigue, weakness, 
and a lack of endurance could all be factors.  The veteran 
gave a history of occasional flare-ups of low back pain, 
which the examiner opined were also possibly due to pain, 
weakness, fatigue, or a lack of endurance.  The examiner 
opined that the automobile accident did not worsen his 
service connected disability from lumbosacral strain.  

VA treatment records dated from January 1997 to October 2001 
include a December 1997 X-ray study of the lumbosacral spine.  
The impression was of no evidence of spondylosis or 
spondylolisthesis.  The remaining records show treatment for 
a variety of disabilities, including schizophrenia.  May 2001 
records show that the veteran complained of back pain 
aggravated by lifting, and August 2001 records indicate that 
he complained of tightness in his back muscles.  

The Board finds that entitlement to an increased evaluation 
to 40 percent is warranted for the veteran's spina bifida 
occulta with an injury to the lumbosacral spine.  The 
December 1997 VA examination found that the veteran had 
flexion to only 30 degrees.  Similarly, although the January 
2000 VA fee basis examiner stated that it was impossible to 
determine the reason for the veteran's limitation of motion, 
and noted that the veteran's stiffness and limitation of 
motion were excessive, and not consistent with the severity 
of the lumbosacral strain, this same examination found that 
the veteran had forward flexion to only 15 degrees.  The 
Board is unable to determine to what degree if any the 
limitation of motion is excessive.  Therefore, based on the 
measurements from these two examinations, the Board finds 
that the veteran's limitation of motion of the lumbar spine 
is severe, which warrants a 40 percent evaluation under the 
rating code for limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

The Board has also considered entitlement to an evaluation in 
excess of 40 percent for the veteran's spina bifida occulta 
with an injury to the lumbosacral spine, but finds that such 
an evaluation is not warranted.  A 40 percent evaluation is 
the highest rating available under the rating codes for both 
limitation of motion of the lumbar spine and lumbosacral 
strain, which are the two rating codes under which the 
veteran has been evaluated.  38 C.F.R. § 4.71a, Codes 5292, 
5295.  The Board has also considered entitlement to an 
increased rating under other rating codes, but none are found 
to be applicable.  There is no evidence that the veteran has 
sustained a fracture of the vertebrae.  Similarly, there is 
no evidence of ankylosis of the spine.  Finally, there is no 
diagnosis of intervertebral disc syndrome.  Therefore, 
entitlement to an increased evaluation under these rating 
codes is not for consideration.  38 C.F.R. § 4.71a, Codes 
5285, 5289, 5293.  There are no other rating codes that are 
appropriate for consideration.  Finally, the provisions of 
38 C.F.R. §§ 4.40 and 4.59 have been considered, and the 
January 2000 VA examination states that pain, fatigue, 
weakness, and a lack of endurance could be factors in the 
limitation of motion.  But again, the veteran is already in 
receipt of the highest evaluation available under applicable 
rating codes, and the provisions of 38 C.F.R. §§ 4.40 and 
4.59 do not provide a basis for an evaluation in excess of 
that provided in the relevant rating codes.  


ORDER

Entitlement to a 40 percent evaluation for spina bifida 
occulta with injury to the lumbosacral spine is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

